DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-13 were rejected and claims 5 was objected in Office Action mailed on 08/03/2021.
Applicant filed a response, amended claim 1, cancelled claims 5 and 14-20 and added claims 21-23.
	Claims 1-4, 6-13 and 21-23 are being examined on the merits in this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separate structure having a pattern of openings in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 21 requires “a separate structure having a pattern of openings”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant. Applicant cited paragraph [0065] of the instant specification where support for the limitation is found. However, the cited paragraph describes the separate structure (i.e., additional structure) as the open mesh screen where the claim recites the separate structure being different from the open mesh screen. It appears that the cathode collector comprises a plate-like surface 110 having loop structures 120 with bottom edges 122, and further comprises the open mesh screen 750. There is no way to ascertain what “a separate structure” is. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. (U.S. Patent Application Publication 2006/0269830) and further in view of Campanari et al. (NPL, 2013)1, and Poizeau et al. (U.S. Patent Application Publication 2019/0386317).
Regarding claims 1-2, 6, 8, 11-12, and 22-23, Johnsen teaches a method of producing electricity in a molten carbonate fuel cell (paragraph [0004]), the method comprising:
introducing an input stream comprising H2 (i.e., anode gas passing through the anode) (paragraph [0052]), an anode gas collection zone (114a) (i.e., pocket area) (paragraph [0004], [0031]-[0033]) defined by an anode surface (104) (i.e., anode electrode) (see figure 2) (paragraph [0027], [0031], a first separator plate (112a) (paragraph [0030]-[0031]), and an anode collector (108) (i.e., anode current collector) (paragraph [0029]) providing support between the anode surface (104) and the first separator plate (112a) (as shown in figure 2);
 introducing a cathode input stream comprising O2 and CO2 (i.e., oxidant gas flowing through the cathode) (paragraph [0052]), a cathode gas collection zone (114b) (i.e., pocket area) (paragraph [0004], [0031]-[0033]) defined by a cathode surface (106) (i.e., cathode electrode) (see figure 2) (paragraph [0027], [0031]), a second separator plate (112b) (paragraph [0030]-[0031]), and a cathode collector (110) (i.e., cathode current collector) (paragraph [0029]) providing support between the cathode surface (106) and the second separator plate (112b) (as shown in figure 2); and
operating the molten carbonate fuel cell at a transference of 0.30 to 0.995 (i.e., 30% to 99.5%) (paragraph [0056]-[0059]) and a current density of 160mA/cm2 (paragraph [0052]) to generate electricity. 

    PNG
    media_image1.png
    706
    536
    media_image1.png
    Greyscale

Johnsen does not explicitly articulate the specifics of an average cathode gas lateral diffusion length is 0.40mm or less, or an open area of the cathode surface comprises 45% or more of the total surface area of the cathode surface. However, Johnsen teaches the carbonate electrolyte is stored in the pores of the cathode, which are associated with the fuel cell life and performance (paragraph [0004]). Given that Johnsen recognize the porosity as a variable that provides benefits or effective results (i.e., fuel cell life and performance), absent criticality of the claimed gas lateral diffusion length or porosity (i.e., open area), it would be obvious to one of ordinary skill in the art to discover an optimum or workable dimension or porosity (i.e., 
Poizeau, directed to a cathode layer and electrochemical device including the same (abstract), teaches a cathode layer having a gas lateral diffusion length of 0.33mm (paragraph [0048], [0050], [0100]). Further, Poizeau teaches having features such as a gas lateral diffusion length of 0.33mm improves the microstructure and performance of the cathode layer (paragraph [0029], [0100]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode layer of Johnsen to include a gas lateral diffusion length of 0.33mm as taught by Poizeau in order to improve the microstructure and performance of the cathode surface.
Johnsen do not explicitly articulate the specifics of the exhaust compositions.
Campanari, also directed to a molten carbonate fuel cell (abstract), teaches a molten carbonate fuel cell with an anode exhaust comprising H2 at 6.2%/CO2/CO at 4.1% (a combined concentration of H2 and CO of 10.3%) (figure 1 and 2) (table 3) (page 780), a cathode input stream of 4.5% of CO2 and an exhaust comprising 1.5% of CO2, 9.0% of H2O and 11.1% of O2 (table 3) (figure 2) (page 780). Campanari teaches such compositions or material balances are relevant to high efficiency and low energy consumption of the molten carbonate fuel cell (page 773-774, 777). 
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnsen to maintain a 
It is noted that Johnsen differ in the exact same transference as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the transference of Johnsen overlap the instant claimed transference and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claims 3-4, 7, and 10, Johnsen teaches the method as described above in claim 1. The particulars of the open area of a cathode surface and grooves is not explicitly articulated in Johnsen however, as described above in claim 1, Johnsen teaches the carbonate electrolyte is stored in the pores of the cathode, which are associated with the fuel cell life and performance (paragraph [0004]). Given that Johnsen recognize the porosity as a variable that provides benefits or effective results (i.e., fuel cell life and performance), absent criticality of the claimed gas lateral diffusion length or porosity (i.e., open area corresponding to grooves), it would be obvious to one of ordinary skill in the art to discover an optimum or workable dimension or porosity  (i.e., 50% or 75% or more respectively where 2% are grooves) of the cathode surface in order store an effective amount of electrolyte to improve the fuel cell life and performance (paragraph [0004]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. (U.S. Patent Application Publication 2006/0269830) and further in view of Campanari et al. (NPL, 2013), and Poizeau et al. (U.S. Patent Application Publication 2019/0386317), and further, in view of Berlowitz et al. (U.S. Patent Application Publication 2014/0260310)
Regarding claim 9, Johnsen teaches the method as described above in claim 1. Johnsen does not explicitly articulate the specifics of a voltage drop across the cathode of 0.4V or less or electricity generated at a voltage of 0.55 V or more.
Berlowitz, also directed to a method of producing electricity in a molten carbonate fuel cell (i.e., method for integrated operation of molten carbonate fuel cells for power generation) (abstract), teaches a substantially similar process as described in Johnsen for the operation of a molten carbonate fuel cell (see figure 3 below). Berlowitz teaches the ideal voltage for generating electricity in a molten carbonate fuel cell is 1.04 V but due to various losses, common voltage is known to be about 0.7 V.  As such, it would be apparent to expect in the method of Johnsen to have the electricity generated at 0.7 V as this is commonly known during operations of molten carbonate fuel cells as taught by Berlowitz. 

    PNG
    media_image2.png
    413
    750
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-7, 9, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9-10 and 12 of copending Application No. 16/695,280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of copending application 16/695,280 explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 11, 13, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 14 and 22  of copending Application No. 16/695,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of copending application 16/695,281 explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1, 6, 11 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 12-14 of copending Application No. 16/695,335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of copending application 16/695,335 explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim are not taught or suggested in the prior art. 

Response to Amendment
Claim Objections
In response to the amendment in claim 1, the previous objection is withdrawn

Objections to the drawings
Examiner appreciates the corrections to the drawings with regards reference characters not shown in the drawings. Such objection is withdrawn. As to the terms in claim 5 not shown in the drawings, since claim 5 has been cancelled such objection is withdrawn. However, new added claim 21 recite terms not shown in the drawings therefore, a new objection to the drawings is presented in this Office Action. 

Provisional Double Patenting Rejection
Applicant's request that the double patenting rejections be held in abeyance is noted. However, the double patenting rejection will be maintained until such time where the rejection is properly overcome (see MPEP IB and IB1).

Rejections based on 35 U.S.C. 103
Applicant argue that the cited references do not teach or suggests “operating a molten carbonate fuel cell at a transference of 0.97 or less” and further argue that the transference corresponds to “the fraction of ions transported across the molten carbonate electrolyte that corresponds to carbonate ions, as opposed to hydroxide ions and/or other ions” which is described in paragraph [0033] of the instant specification (see Remarks filed 12/03/2021, page 7-9). 
Examiner respectfully disagree. The term “transference” is not particularly defined in the claims and is generic to the actual mechanism as described in the cited sections. The term transference can be for example, associated with mass transfer, energy transfer, ions transfer, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Campanari et al., Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming, Applied Energy, 112, 772-783, 2013, Elsevier